21-157-cv
   Wright v. Comm’r
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S
LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY
CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for the Second Circuit,
   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
   City of New York, on the 29th day of September, two thousand twenty-one.

   PRESENT:
              RICHARD C. WESLEY,
              RICHARD J. SULLIVAN,
                    Circuit Judges,
              BRIAN M. COGAN,
                    District Judge.*
   _____________________________________

   Rodney Keith Wright,
                   Plaintiff-Appellant,
              v.                                                             21-157

   Commissioner of Social Security,
                    Defendant-Appellee.
   _____________________________________


   * Judge Brian M. Cogan, of the United States District Court for the Eastern District of New
   York, sitting by designation.
FOR PLAINTIFF-APPELLANT:                     Rodney Keith Wright, pro se,
                                             Brooklyn, NY.

FOR DEFENDANT-APPELLEE:                      Varuni Nelson, Arthur Swerdloff,
                                             Rachel G. Balaban, Assistant United
                                             States Attorneys, for Jacquelyn M.
                                             Kasulis, Acting United States
                                             Attorney for the Eastern District of
                                             New York, Brooklyn, NY.



      Appeal from a judgment of the United States District Court for the Eastern

District of New York (Hall, J.).


      UPON      DUE     CONSIDERATION,         IT   IS   HEREBY     ORDERED,

ADJUDGED, AND DECREED that the judgment of the district court is

AFFIRMED.

      Appellant Rodney Wright, proceeding pro se, sought review of a final

determination by the Commissioner of Social Security (“Commissioner”) denying

his application for disability insurance benefits (“DIB”).     Wright’s original

application for benefits in 2014 was denied in 2015. Wright challenged the denial

in federal district court, and in 2017, the district court remanded the case for

further development of the record. After a second hearing on Wright’s DIB claim

in 2018, the Commissioner again denied his DIB application, and Wright brought

                                       2
a second challenge in federal court.     This time, the district court granted the

Commissioner’s motion for judgment on the pleadings, finding that substantial

evidence supported the decision by the administrative law judge (“ALJ”) that

Wright was not disabled. Wright timely appealed and has also moved to vacate

the judgment below, arguing that the ALJ failed to develop the record in

accordance with the district court’s 2017 remand.          We assume the parties’

familiarity with the underlying facts, the procedural history of the case, and the

issues on appeal, to which we refer only as necessary to resolve the appeal.

      We review de novo a district court’s judgment on the pleadings. Jasinski v.

Barnhart, 341 F.3d 182, 184 (2d Cir. 2003). When the judgment upholds a benefits

determination by the Commissioner, we conduct a de novo review of the

administrative record “‘to determine whether there is substantial evidence

supporting the Commissioner’s decision and whether the Commissioner applied

the correct legal standard.’” Zabala v. Astrue, 595 F.3d 402, 408 (2d Cir. 2010)

(quoting Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir. 2002)). “The substantial

evidence standard means” that “once an ALJ finds facts, we can reject those facts

only if a reasonable factfinder would have to conclude otherwise.” Brault v. Soc. Sec.


                                          3
Admin., Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (citation and quotation marks

omitted). After a careful review of the record, we conclude that the ALJ applied

the correct legal standards and that his determination that Wright is not disabled

is supported by substantial evidence.

      The Commissioner has a five-step process for assessing whether a claimant

is disabled under 42 U.S.C. § 423.      The first step is “whether the claimant is

engaged in ‘substantial gainful activity.’” Dixon v. Shalala, 54 F.3d 1019, 1022 (2d

Cir. 1995) (citation omitted).   If so, he is not entitled to benefits.   404 C.F.R.

§ 1520(a)(4)(i). At step two, the Commissioner considers “whether the claimant’s

medical condition or impairment is ‘severe.’” Dixon, 54 F.3d at 1022 (citation

omitted). If not, he is not entitled to benefits. 404 C.F.R. § 1520(a)(4)(ii). At the

third step, the Commissioner probes whether the claimant’s ailments are among

or equal to the “‘listed’ impairments” set forth in the appendix to the Social

Security regulations.    Dixon, 54 F.3d at 1022 (citation omitted).       A claimant

whose condition meets one of these impairments is entitled to benefits. 404 C.F.R.

§ 1520(a)(4)(iii). If the claimant’s condition does not match a listed impairment,

he may still be entitled to benefits, provided he can clear the fourth and fifth steps


                                          4
of the inquiry. At step four, the Commissioner assesses the claimant’s “residual

functional capacity,” i.e., the claimant’s capacity to perform work tasks such as

standing, sitting, bending, crawling, and lifting or carrying objects. Dixon, 54 F.3d

at 1022 (citation and quotation marks omitted).          If the claimant’s residual

functional capacity permits him to perform his past relevant work, he is not

disabled.   404 C.F.R. § 1520(a)(4)(iv).       If he cannot perform his past work,

however, he is entitled to benefits unless, at step five, the Commissioner can

demonstrate that he “has the capacity to perform alternative occupations available

in the national economy.” Dixon, 54 F.3d at 1022 (citation and quotation marks

omitted).

      In this case, the Commissioner found at step three that Wright’s ailments

were not among or equal to the listed impairments set forth in the appendix to the

Social Security regulations, but concluded at step four that Wright lacked the

residual functional capacity to perform his past relevant work.                  The

Commissioner nevertheless found at step five that Wright had the capacity to

undertake several other jobs that exist in large numbers in the national economy,

such as surveillance systems monitor, lens inserter, or order clerk. Accordingly,


                                           5
the Commissioner determined that Wright was not disabled, and therefore not

entitled to benefits.

      In the district court, Wright argued that the ALJ failed to consider evidence

of his insomnia when determining at step three that his conditions had not met the

definition of an impairment listed in 20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526.

The district court disagreed, concluding that the evidence relied on by Wright did

not refer to his insomnia, which in any event did not meet the definition of any

listed impairment. On appeal, Wright contends that the medical records related

to his insomnia refute the district court’s findings. The records, however, do not

show that he meets the listed impairment definition for any condition; they

demonstrate only that he complained of poor sleep. And, as the Commissioner

noted, Wright reported that his insomnia began improving in May 2017.

      Wright also argues that the ALJ failed to properly develop the record

following the first remand, particularly since the consultant doctors did not

consider any medical evidence after 2015.     We disagree.    The district court’s

remand order directed the Commissioner to obtain medical records from medical

providers that the ALJ had not considered in 2015 – namely non-Veterans Affairs


                                        6
Medical Center doctors such as Drs. Christine Fitzpatrick, Simon Raskin, and Raz

Winiarsky.    It did not require the ALJ to obtain supplemental opinions from

consulting physicians like Dr. Rita Clark. Indeed, Wright’s counsel stated at the

2018 hearing before the ALJ that he did not believe there were any other

outstanding records that should be before the ALJ.            Accordingly, the ALJ

properly developed the record based on the remand order.

      Similarly, Wright asserts that the ALJ and Appeals Council should have

considered the fact that Wright was deemed disabled by the Department of

Veterans Affairs (“VA”) in 2019. But, as the district court noted, the ALJ could

not have considered the 2019 VA decision because it was issued nearly a year after

the ALJ’s decision. And while our case law makes clear that “the determination

of another governmental agency that a social security disability benefits claimant

is disabled . . . is entitled to some weight and should be considered,” Cutler v.

Weinberger, 516 F.2d 1282, 1286 (2d Cir. 1975); see also Rivera v. Colvin, 592 F. App’x

32, 33 (2d Cir. 2015) (same), the record reflects that the agency did just that with

respect to the VA’s earlier, July 2014 assessment of Wright’s disability.




                                          7
      Wright further contends the ALJ erred by refusing to consider Wright’s

subjective symptoms of fibromyalgia and by refusing to find that Wright suffered

from that disease based on his subjective symptoms alone. But Wright does not

point to any instance where the ALJ disregarded his subjective reports of pain. In

fact, the ALJ noted both Wright’s symptoms and the clinical findings and credited

Wright by finding that his fibromyalgia was a medically determinable

impairment.

      In addition to his complaints about the ALJ’s weighing of medical evidence,

Wright argues at length that the ALJ misused the testimony of the vocational

expert and failed to heed the information contained in the Dictionary of

Occupational Titles (“DOT”). We disagree. Although the vocational expert did

opine that someone requiring frequent unscheduled breaks could not retain

employment in the national economy, the record did not compel the conclusion

that Wright would need such frequent breaks.          Rather, the vocational expert

testified that a hypothetical person with Wright’s ailments could maintain

employment at a range of sedentary jobs.          Moreover, contrary to Wright’s

assertion, the DOT does not indicate that any of the three jobs identified as suitable


                                          8
would require him to sit for more than six consecutive hours, the limit prescribed

by the ALJ in his residual functional capacity analysis. See DOT § 209.567-014,

1991 WL 671794 (order clerk), DOT § 379.367-010, 1991 WL 673244 (surveillance

systems monitor), DOT § 713.687-026, 1991 WL 679273 (lens inserter).

      We have considered all of Wright’s remaining arguments and find them to

be without merit. Accordingly, we AFFIRM the judgment of the district court

and DENY Wright’s motion to vacate the judgment.

                                     FOR THE COURT:
                                     Catherine O=Hagan Wolfe, Clerk of Court




                                        9